Citation Nr: 1227705	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  04-42 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for panic disorder and dysthymic disorder.

(The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative disc disease is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2007, the Veteran testified at a personal hearing over which a Veterans Law Judge, who is presently no longer employed by the Board, presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  In February 2012, the Veteran declined an opportunity for a new personal hearing before a different member of the Board.

The issues on appeal were remanded by the Board October 2010.  Also in October 2010, the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative disc disease.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court vacated the October 2010 Board denial and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

At present, the Veteran has two, different representatives in connection with the three issues on appeal.  In March 2012, the Veteran signed a VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, appointing John S. Berry, a private attorney, to represent him specifically on the claim for degenerative disc disease only.  March 2012 correspondence from the Veteran's attorney confirms this, and clarifies that the representation does not extend to the claims involving panic and dysthymic disorder, or bilateral hearing loss.  The Veteran remains represented by The American Legion with regard to the claims involving panic and dysthymic disorder, and bilateral hearing loss.  As the Veteran has separate representation for the claims on appeal, separate decisions are necessitated.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the claims on appeal can be properly adjudicated.

In June 2012, the Veteran submitted 65 pages of private medical evidence, including psychiatric reports.  In a June 2012 90-Day Letter Response Form, it was elected to have the case remanded to the RO for review of the newly submitted evidence.  Accordingly, the Board must remand this matter for RO consideration for the claim in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2011).

Additionally, in June 2012 correspondence, the Veteran's attorney stated that in August 2011, the Veteran began receiving Social Security disability income and requested that VA obtain all records from the Social Security Administration (SSA).  The Court has recently clarified that VA is required to obtain disability records from SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are relevant to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Board finds that at a very minimum, there is a reasonable possibility that these records are relevant.  As such, all records considered by that agency in deciding the Veteran's claim for disability benefits, including a copy of any decision, should be obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final Social Security Administration decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2011).

Finally, in the Board's October 2010 remand, the RO/AOJ was directed to afford the Veteran an audiology examination with regard to the claim for entitlement to service connection for bilateral hearing loss, in addition to a psychiatric examination for the 38 U.S.C.A. §1151 claim.  The file shows that on November 18, 2010, the psychiatric examination was completed at the VA Medical Center (VAMC) in Salisbury, North Carolina.  An audiology examination, however, was not conducted pursuant to the Board's remand directives.  According to the file, it appears that the examination was also scheduled for November 18, 2010, but the Veteran failed to report due to the location of the examination, which was the Salisbury VAMC.  It is unclear why the Veteran would report to one examination at this facility, but refuse to report to another due to the location, particularly when both examinations were scheduled for the same day.  The Veteran has not addressed his alleged failure to report since the examination was scheduled.  The Board finds that one additional attempt to afford the Veteran the necessary VA examination must be made before the claim is properly adjudicated.  

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits including a copy of any decision and copies of the medical records relied upon concerning that claim.  If records are not obtained, the claims folder should contain documentation of the attempts made to obtain the records.

2.  The Veteran should be afforded a VA audiology examination to address the nature and etiology of his bilateral hearing loss.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss is in any way causally related to military service.  In this regard, the examiner should note that VA has conceded the presence of in-service noise exposure.  See June 2009 Rating Decision awarding service connection for tinnitus, contained in the Virtual VA file only.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file should be made available to the examiner.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Any refusal of the Veteran to participate in this regard should be fully documented for the file.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Thereafter, the RO should readjudicate the claims. All applicable laws and regulations, and all evidence received since the September 2011supplemental statement of the case, to include in the electronic claims file, should be considered.  If the benefits are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

